Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered August 8, 1985, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The search of the defendant did not violate his Fourth and Fourteenth Amendment rights. The police, following a "tip”, entered a building, and, standing in a common hallway, observed the defendant through the open door of an apartment in possession of three hypodermic syringes. The apartment was, in fact, a "shooting gallery” belonging to a person other than the defendant. Under the circumstances, the police had probable cause to arrest the defendant (see, People v Jackson, 41 NY2d 146, 149-150) and the subsequent search of *529his person, which produced a handgun, was likewise justified as a search incident to a lawful arrest (see, People v Knapp, 52 NY2d 689, 694-695). Thus, the physical evidence was properly admissible in the defendant’s trial for criminal possession of a weapon and criminal possession of a hypodermic instrument. Bracken, J. P., Kunzeman, Kooper and Spatt, JJ., concur.